Case: 4:07-cv-00880-JG Doc #: 80 Filed: 02/23/21 1 of 42. PageID #: 23836



  UNITED STATES DISTRICT COURT
  NORTHERN DISTRICT OF OHIO

                                       :
  NATHANIEL JACKSON,                   :            CASE NO. 4:07-cv-00880
                                       :
             Petitioner,               :            OPINION & ORDER
                                       :            [Resolving Doc. 64]
  vs.                                  :
                                       :
  MARC V. HOUK,                        :
                                       :
             Respondent.               :
                                       :

  JAMES S. GWIN, UNITED STATES DISTRICT COURT JUDGE:

         Nathaniel Jackson, an inmate sentenced to death by the State of Ohio, petitions for

  habeas corpus relief under 28 U.S.C. § 2254. 1 He raises 37 Grounds of relief. Respondent

  Warden Marc C. Houk answered. 2 Petitioner filed a traverse. 3

         The Petitioner Jackson briefing does a markedly poor job. Because of defective

  pleading, Petitioner Jackson gives a plausible argument with regard to only a single claim.

         Indeed, most of Jackson’s petition suffers two fatal flaws. First, the petition fails to

  argue within the AEDPA framework. Jackson’s habeas briefing copies many of his arguments

  from his state-court briefs, sometimes verbatim Because Jackson simply copies state court

  briefing, Jackson fails to identify the relevant last-in-time state-court adjudication for his

  challenges, let alone explain how the relevant adjudications are (1) contrary to or an

  unreasonable application of clearly established federal law or (2) based on an unreasonable

  interpretation of the facts.   Second, Jackson’s habeas grounds consist of conclusory,




         1
           Doc. 64; Doc. 65.
         2
           Doc. 71.
         3
           Doc. 73.
Case: 4:07-cv-00880-JG Doc #: 80 Filed: 02/23/21 2 of 42. PageID #: 23837

         Case No. 4:07-cv-00880
         GWIN, J.

  sometimes incoherent arguments, and most arguments fail to muster any persuasive factual

  or legal support.

         Still, in Ground 30, Petitioner Jackson establishes that the state courts violated

  Jackson’s constitutional rights when it denied Jackson the opportunity to present updated

  mitigation evidence at his 2012 resentencing.

         Therefore, the Court GRANTS Jackson’s habeas corpus petition on Ground 30 and

  remands to the state trial court for resentencing.

  I.   Background

             A. Trial Evidence

         For expediency, the Court reproduces the Ohio Supreme Court’ summary of the facts

  established at trial. Under 28 U.S.C. § 2254, the Court presumes these facts to be correct. 4

         {¶ 5} Donna Roberts lived with Robert Fingerhut, her former husband, in
         Howland Township, Trumbull County. Fingerhut, who operated Greyhound
         bus terminals in Warren and Youngstown, owned two insurance policies on
         his life, both of which named Roberts as sole beneficiary. The total death
         benefit of the two policies was $550,000.

         {¶ 6} At some point, Jackson began an affair with Roberts. In 2001, the affair
         was interrupted by Jackson’s confinement in the Lorain Correctional
         Institution. While Jackson was in prison, he and Roberts exchanged numerous
         letters and spoke on the telephone. Prison authorities recorded many of their
         telephone conversations.

         {¶ 7} Passages from the letters and telephone calls indicated that the two
         plotted to murder Fingerhut. Jackson repeatedly pledged to kill Fingerhut
         upon Jackson’s release from prison. In one letter, Jackson wrote, “Donna I
         don’t care what you say but Robert has to go! An[d] I’m not gonna let you stop
         me this time.” At Jackson’s request, Roberts purchased a ski mask and a pair
         of gloves for Jackson to use during the murder. On the day before Jackson was
         released, he and Roberts had one final recorded conversation. Jackson told
         her, “I got to do this Donna. I got to.” He also told Roberts his plan: “I just
         need to be in that house when he come home. * * * Baby it ain’t gonna
         happen in the house.”

         4
             Davis v. Ayala, 576 U.S. 257, 271 (2015) (citing 28 U.S.C. § 2254 (e)(1)).
                                                       -2-
Case: 4:07-cv-00880-JG Doc #: 80 Filed: 02/23/21 3 of 42. PageID #: 23838

        Case No. 4:07-cv-00880
        GWIN, J.


        {¶ 8} Jackson was released on December 9, 2001. Roberts drove to Lorain to
        pick him up, spent that night with him in a motel, and spent much of the next
        two days with him as well. On December 11, 2001, Fingerhut was shot to
        death at his home.

        {¶ 9} When police responded to the crime scene, Roberts was hysterical and
        asked them to do whatever was necessary to catch the killer. She also reported
        that Fingerhut’s car had been stolen. During a search of the house, the police
        found, in a dresser in the master bedroom, 145 handwritten letters and cards
        that Jackson had sent to Roberts. In the trunk of Roberts’s car, the police found
        a bag with Jackson’s name on it containing clothes and 139 letters that Roberts
        had sent to Jackson. On December 12, Fingerhut’s car was found in
        Youngstown.

        {¶ 10} On December 21, 2001, Jackson was arrested at a friend’s house in
        Youngstown. Jackson had a bandage around his left index finger at the time
        of his arrest. The police seized a pair of bloodstained gloves with the left index
        finger missing and a pair of tennis shoes from the house. The tread pattern on
        the shoes was consistent with a shoe print left in blood near Fingerhut’s body.

        {¶ 11} During a subsequent police interview, Jackson said, “I just didn’t mean
        to do it, man.” He then related his version of what happened, essentially
        claiming that he shot Fingerhut in self-defense. Jackson claimed to have
        known Fingerhut for a couple of years. Jackson said that on the evening of
        December 11, he approached Fingerhut about getting a job at the Youngstown
        bus terminal. They met later that evening, and Jackson sold Fingerhut “some
        weed.” He then asked Fingerhut if he could go to Fingerhut’s house to “chill”
        before starting work the next day, and Fingerhut gave Jackson a ride to
        Fingerhut’s home. According to Jackson, after they went inside the home,
        Fingerhut started making racial comments and other disparaging remarks
        toward him. Fingerhut then pulled a revolver, Jackson tried to grab it, and
        Fingerhut shot Jackson in the finger as Jackson reached for the gun. Jackson
        then took the gun from Fingerhut during the “tussle” and shot him twice.
        Jackson was unsure where the shots hit Fingerhut but said that Fingerhut was
        still breathing when Jackson fled the house and drove away in Fingerhut’s car.

        {¶ 12} Fingerhut’s autopsy showed that he had been shot three times,
        including a penetrating gunshot wound to the top of the head that was
        determined to be fatal. There was also a laceration between Fingerhut’s left
        thumb and index finger, and further examination showed that the fatal bullet
        hit his hand before entering the top of his head. Gunshot residue on the body
        indicated that the distance from the muzzle of the firearm to the head wound
        was 24 inches or less.


                                                  -3-
Case: 4:07-cv-00880-JG Doc #: 80 Filed: 02/23/21 4 of 42. PageID #: 23839

         Case No. 4:07-cv-00880
         GWIN, J.

         {¶ 13} Finally, expert testimony established that the DNA profile of
         bloodstains found inside Fingerhut’s car and on its trunk-release lever matched
         Jackson’s DNA profile. 5

             B. Relevant State-Court Procedural History

         In separate trials before the same judge, two juries separately convicted Petitioner

  Nathaniel Jackson and Donna Roberts of capital murder and recommended death sentences

  for both. 6 The trial judge, Judge Stuard, imposed death in both cases. 7 Petitioner Jackson’s

  sentence was affirmed after a direct appeal and a postconviction relief petition. 8

                    1.   Donna Roberts’s Direct Appeal and Resentencing

         Petitioner Jackson’s coconspirator, Donna Roberts, appealed her conviction and

  sentence. In Roberts’s direct appeal, the Ohio Supreme Court affirmed Roberts’s conviction. 9

  However, the Ohio Supreme Court vacated her death sentence based on the following facts:

         {¶ 154} At the sentencing hearing, the court read aloud its sentencing opinion
         and imposed the death penalty on Roberts. As the court was doing so, defense
         counsel noticed that the prosecutor was looking at a document and appeared
         to be reading along with the trial judge. At the end of the court’s reading,
         defense counsel raised a “vehement” objection to the prosecution’s apparent
         ex parte involvement with the sentencing opinion.

         {¶ 155} The trial judge conceded that the prosecution had participated in the
         drafting of the opinion without the knowledge of defense counsel. The trial
         judge stated that he had given notes to the prosecutor and had instructed the
         prosecutor, “[T]his is what I want.” The [trial] court added that the opinion
         had to be corrected six or seven times. The trial judge apologized to defense
         counsel for not providing them with a copy of the opinion before the
         sentencing hearing. 10




         5
           State v. Jackson (“Jackson III”), 73 N.E.3d 414, 419–20 (Ohio 2016).
         6
           Id. at 420.
         7
           Id. at 420–21.
         8
           State v. Jackson (“Jackson I”), 839 N.E.2d 362 (Ohio 2006); State v. Jackson, 111 Ohio St.
  3d 1469 (2006).
         9
             State v. Roberts, 850 N.E.2d 1168, 1188 (Ohio 2006).
         10
              State v. Roberts, 850 N.E.2d at 1188.
                                                     -4-
Case: 4:07-cv-00880-JG Doc #: 80 Filed: 02/23/21 5 of 42. PageID #: 23840

         Case No. 4:07-cv-00880
         GWIN, J.

         In its decision vacating Roberts’s sentence, the Ohio Supreme Court observed that

  Ohio law gives the trial court sole responsibility for weighing the evidence and drafting

  death-sentence opinions. 11 In Roberts’s case, the Ohio Supreme Court concluded that the

  trial court’s delegation of responsibility to the prosecution violated Ohio law. 12 The Ohio

  Supreme Court explained that its “conclusion is compelled particularly in light of the trial

  court’s ex parte communications about sentencing with the prosecutor in preparing the

  sentencing opinion.” 13 Accordingly, the Ohio Supreme Court remanded Roberts’s case to

  the trial court for resentencing. 14

         At the resentencing, Judge Stuard again sentenced Donna Roberts to death. 15

                   2.   Jackson’s Resentencing and Second Direct Appeal

         Following the Ohio Supreme Court’s decision vacating Roberts’s death penalty, on

  August 15, 2006, Petitioner Jackson requested the trial court’s permission to move for a new

  sentencing hearing. 16 The trial court did not immediately rule on Jackson’s motion.

         On October 5, 2006, Jackson filed an affidavit of disqualification in the Ohio Supreme

  Court against the trial judge, Judge Stuard, seeking to prevent Judge Stuard from presiding

  over any further trial or postconviction proceedings in his case. 17 Judge Stuard responded to

  Jackson’s affidavit of disqualification, contending that he could continue to preside over




         11
            State v. Roberts, 850 N.E.2d at 1188.
         12
            Id. at 1189.
         13
            Id.
         14
            Id. at 1190. Notably, in January 2009, the Ohio Supreme Court publicly reprimanded
  Judge Stuard for his ex parte communications with a prosecutor in the Roberts case. Jackson III, 73
  N.E.3d at 422.
         15
            State v. Roberts, 998 N.E.2d 1100, 1103 (Ohio 2013).
         16
            State v. Jackson (“Jackson II”), 941 N.E.2d 1221, 1223 (Ohio Ct. App. 2010).
         17
            Jackson III, 73 N.E.3d at 421.
                                                     -5-
Case: 4:07-cv-00880-JG Doc #: 80 Filed: 02/23/21 6 of 42. PageID #: 23841

         Case No. 4:07-cv-00880
         GWIN, J.

  Jackson’s case. 18

         On November 29, 2006, Ohio Chief Justice Moyer denied Jackson’s disqualification

  request. 19 ChiefJustice Moyer concluded that the record “does not compel [Judge Stuard’s]

  disqualification for any alleged bias or prejudice.” 20 Justice Moyer explained:

         [Judge Stuard] acknowledges that he held the same kind of communications
         with the prosecuting attorney’s office in both the Roberts and Jackson capital
         cases before sentencing each of them to death, and he denies that any hearing
         is needed in his courtroom in the Jackson case to establish that fact. The judge
         states that he is prepared to reconsider the evidence and impose a new
         sentence in this case just as he has been ordered to do in the related Roberts
         case. He contends that his ex parte communications with the prosecuting
         attorney’s office were administrative rather than substantive, and he states that
         the prosecuting attorney’s office simply typed up his notes after he had
         independently weighed the evidence and reached a decision about the proper
         sentences for the two defendants. 21

         As of January 2008, Judge Stuard still had not ruled on Jackson’s request for leave to

  move for a new sentencing hearing. On January 8, 2008, Petitioner Jackson brought a

  mandamus action to require Judge Stuard to rule on Petitioner’s motion. 22 On February 15,

  2008, nearly 18 months after Jackson moved for leave to file a new a new sentencing hearing,

  the trial judge granted Jackson’s motion. 23

         On February 29, 2008, Jackson moved “for a new trial and/or sentencing hearing” on

  the grounds that the prosecution impermissibly collaborated in the drafting of the sentencing

  opinion. 24




         18
            In re Disqualification of Stuard, 863 N.E.2d 636, 637 (Ohio 2006).
         19
            Id. at 638.
         20
            Id.
         21
            Id. at 637.
         22
           Doc. 48-8 at 49. On April 9, 2008, the Ohio Supreme Court dismissed Petitioner’s
  mandamus action. State ex rel. Jackson v. Stuard, 884 N.E.2d 64 (Ohio 2008).
       23
          Jackson III, 73 N.E.3d at 422.
       24
          Jackson III, 73 N.E.3d at 422.
                                                     -6-
Case: 4:07-cv-00880-JG Doc #: 80 Filed: 02/23/21 7 of 42. PageID #: 23842

          Case No. 4:07-cv-00880
          GWIN, J.

          In mid-May 2008, Petitioner Jackson filed a second disqualification affidavit against

  Judge Stuard in the Ohio Supreme Court. 25 Petitioner argued, inter alia, that Jackson was

  entitled to the same relief afforded by the Ohio Supreme Court in the Roberts case—namely

  a resentencing—and implied that Judge Stuard should be disqualified for his failure to grant

  this relief. 26

          The Chief Justice denied this second disqualification attempt. 27 The Chief Justice

  explained that “an affidavit of disqualification is not a vehicle to contest matters of substantive

  or procedural law,” and “the judge’s alleged failure to provide timely rulings on motions is

  not a concern that can be addressed through an affidavit of disqualification.” 28

          On May 4, 2009, Judge Stuard denied Jackson’s motion for a new trial and sentencing

  hearing. 29 Jackson appealed the denial to the state appellate court. 30

          On October 15, 2010, the Ohio Eleventh District Court of Appeals granted Jackson’s

  appeal and reversed Judge Stuard’s denial of Jackson’s motion for resentencing. 31 The state

  appeals court held that the trial judge’s use of the prosecutor to assist in preparing the

  sentencing opinion in Jackson’s case was improper, vacated Jackson’s sentence, and

  remanded for resentencing. 32 The state appellate court mandated:

          In the case at bar, . . . the fact pattern is factually the same as that in Roberts.
          The record before us establishes that the same drafting procedures involving
          the sentencing entry that occurred in Roberts took place in the instant
          matter. . . . Based on the Supreme Court of Ohio’s holding in Roberts,
          appellant is entitled to the same relief afforded to his co-defendant. Thus, the

          25
               Jackson III, 73 N.E.3d at 422; Doc. 47-3 Page ID 8550–8569.
          26
               Jackson III, 73 N.E.3d at 422; Doc. 47-3 Page ID 8562–8567.
          27
               Doc. 47-9.
          28
             Id. at 203 (internal quotation marks and citation omitted).
          29
             Jackson III, 73 N.E.3d at 422.
          30
             Id.
          31
             Jackson II, 941 N.E.2d at 1224.
          32
             Id. at 1226
                                                       -7-
Case: 4:07-cv-00880-JG Doc #: 80 Filed: 02/23/21 8 of 42. PageID #: 23843

         Case No. 4:07-cv-00880
         GWIN, J.

         trial judge must personally review and evaluate the appropriateness of the
         death penalty, prepare an entirely new sentencing entry as required by
         R.C. 2929.03(F), and conduct whatever other proceedings are required by law
         and consistent with this opinion. 33

         On August 14, 2012, the trial court conducted Jackson’s resentencing hearing. 34 At

  the start of the hearing, Jackson requested that Judge Stuard recuse himself. 35 Judge Stuard

  denied the request. 36

         Important to this habeas action, Petitioner Jackson also sought to offer new evidence

  at his resentencing hearing. Judge Stuard denied Jackson’s motion to introduce additional

  mitigating evidence, though Judge Stuard allowed Jackson to offer an allocution. 37

         Judge Stuard resentenced Jackson to death. 38 In his second sentencing opinion,

  released later that afternoon, Judge Stuard made only small changes to the original

  sentencing opinion that was drafted by the prosecution:

         {¶ 91} The 2002 and 2012 sentencing opinions are very similar. The 2002
         sentencing opinion summarized the trial-phase evidence, discussed the
         aggravating circumstances and mitigating evidence, and explained why the
         trial court concluded that “the aggravating circumstances, outweighed, by
         proof beyond a reasonable doubt, the collective mitigating factors.” The 2012
         sentencing opinion added three new introductory paragraphs explaining the
         reasons for Jackson’s resentencing proceedings. Two other paragraphs were
         rewritten to discuss the trial-phase evidence in a different way. Otherwise, the
         two opinions are almost identical. 39

  Additionally, the second sentencing opinion made no references to Jackson’s allocution. 40

         On appeal from the resentencing, the Ohio Supreme Court upheld the second death



         33
             Jackson II, 941 N.E.2d at 1226.
         34
             Jackson III, 73 N.E.3d at 422.
         35
            Id.
         36
             Id.; Doc 47-17 Page ID 13507.
         37
             Jackson III, 73 N.E.3d at 422.
         38
             Id.
         39
             Id. at 433.
         40
             Id. at 430–31.
                                                  -8-
Case: 4:07-cv-00880-JG Doc #: 80 Filed: 02/23/21 9 of 42. PageID #: 23844

         Case No. 4:07-cv-00880
         GWIN, J.

  sentence. 41 The Court will describe the Ohio Supreme Court’s affirmance below.

          C. Relevant Federal Habeas Procedural History

         On October 31, 2007, Petitioner Nathaniel Jackson filed this habeas corpus action.42

  On March 20, 2008, Jackson filed a motion for a stay and abeyance, indicating he had

  appealed the trial court’s denial of his postconviction relief petition to the Ohio Eleventh

  District Court of Appeals. 43 Jackson indicated he had also moved for a new sentencing

  hearing before the trial court. 44

         On April 18, 2008, the Court granted a stay pending exhaustion of Jackson’s state-

  court remedies. 45 The Court ordered Jackson to notify this Court upon exhaustion. 46

         On March 2, 2018, Jackson moved for leave to file an amended habeas petition.

  Petitioner Jackson said he had finally exhausted his state-court remedies. 47 That same day,

  Petitioner filed his amended petition and a brief in support. 48

         On March 15, 2018, the Court lifted the stay and construed Petitioner’s amended

  petition as a first-in-time habeas petition. 49 On October 1, 2018, the Warden filed his

  return. 50 On March 31, 2019, Petitioner Jackson filed his traverse. 51

         On February 24, 2020, Petitioner moved to stay his July 15, 2020 execution. 52 On

  March 9, 2020, the Court granted Petitioner’s motion to stay his execution pending the


         41
              Jackson III, 73 N.E.3d at 427.
         42
            Doc. 14.
         43
            Doc. 28 at 2.
         44
            Id. at 3.
         45
            Doc. 33.
         46
              Id.
         47
            Doc. 63.
         48
            Doc. 64 (amended petition); Doc. 65 (brief in support).
         49
            Doc. 67.
         50
            Doc. 71.
         51
            Doc. 73.
         52
            Doc. 76.
                                                     -9-
Case: 4:07-cv-00880-JG Doc #: 80 Filed: 02/23/21 10 of 42. PageID #: 23845

         Case No. 4:07-cv-00880
         GWIN, J.

  Court’s adjudication of his habeas petition. 53

  II.   Legal Standards

          A. Substantive Law

         The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) 54 governs a

  federal court’s review of a state prisoner’s habeas corpus petition. AEDPA limits federal

  review to a petitioner’s claims that he is in custody in violation of the Constitution, laws, or

  treaties of the United States. 55

         AEDPA prohibits federal courts from granting a habeas petition for any claim that the

  state court adjudicated on the merits unless the state court’s decision:

         “(1) resulted in a decision that was contrary to, or involved an unreasonable
         application of, clearly established federal law, as determined by the Supreme
         Court of the United States; or (2) resulted in a decision that was based upon
         an unreasonable determination of the facts in light of the evidence presented
         in the State court proceeding.” 56

         Under the “contrary to” clause of § 2254(d)(1), “a federal court must find a violation

  of law ‘clearly established’ by holdings of the Supreme Court, as opposed to its dicta, as of

  the time of the relevant state court decision.” 57 The state court need not have been aware of

  the relevant Supreme Court precedent, so long as neither its reasoning nor its result

  contradicts it. 58 In order to have an “unreasonable application of . . . clearly established

  Federal law,” the state-court decision must be “objectively unreasonable,” not merely

  erroneous or incorrect. 59


         53
            Doc. 79.
         54
            Pub. L. No. 104-132, 110 Stat. 1214 (1996).
         55
            28 U.S.C. § 2254(a).
         56
            28 U.S.C. § 2254(d); see also Miller v. Francis, 269 F.3d 609, 614 (6th Cir. 2001).
         57
            Miller, 269 F.3d at 614 (citing Williams v. Taylor, 529 U.S. 362, 412 (2000)).
         58
            Mitchell v. Esparza, 540 U.S. 12, 16 (2003) (per curiam).
         59
            Williams, 529 U.S. at 405.
                                                     - 10 -
Case: 4:07-cv-00880-JG Doc #: 80 Filed: 02/23/21 11 of 42. PageID #: 23846

         Case No. 4:07-cv-00880
         GWIN, J.

         Under § 2254(d)(2), a state court’s determination of fact will be unreasonable only if

  it represents a “clear factual error.” 60 Therefore, the state court’s determination of facts must

  conflict with clear and convincing evidence to the contrary. 61 “This standard requires the

  federal courts to give considerable deference to state-court decisions.” 62 State court factual

  determinations are presumed to be correct. 63

          B. Procedural Barriers to Habeas Review

         Before a federal court will review the merits of a petition for a writ of habeas corpus,

  a petitioner must overcome several procedural hurdles. Specifically, the petitioner must

  surmount the barriers of exhaustion, procedural default, and time limitation.

         As a general rule, a state prisoner must exhaust all possible state remedies or have no

  remaining state remedies before a federal court will review a petition for a writ of habeas

  corpus. 64

         To be properly exhausted, each claim must have been “fairly presented” to the state

  courts. 65 Fair presentation requires that the state courts be given the opportunity to see both

  the factual and legal basis for each claim. 66 Each claim must be presented to the state courts

  as a federal constitutional issue, not merely as an issue arising under state law. 67

         Moreover, the claim must be presented to the state courts under the same legal theory




         60
            Wiggins v. Smith, 539 U.S. 510, 528–29 (2003).
         61
            Id.
         62
            Ferensic v. Birkett, 501 F.3d 469, 472 (6th Cir. 2007).
         63
            Ayala, 576 U.S. 271.
         64
            28 U.S.C. § 2254(b) and (c); see Baldwin v. Reese, 541 U.S. 27 (2004).
         65
            See e.g. Wagner v. Smith, 581 F.3d 410, 414 (6th Cir. 2009); Frazier v. Huffman, 343 F.3d
  780, 797 (6th Cir. 2003).
         66
            Wagner, 581 F.3d at 414.
         67
            Koontz v. Glossa, 731 F.2d 365, 369 (6th Cir. 1984).
                                                    - 11 -
Case: 4:07-cv-00880-JG Doc #: 80 Filed: 02/23/21 12 of 42. PageID #: 23847

          Case No. 4:07-cv-00880
          GWIN, J.

  in which it is later presented in federal court. 68 It cannot rest on a legal theory which is

  separate and distinct from the one previously considered and rejected in state court. 69

          The procedural default doctrine serves to bar habeas review of federal claims that a

  state court declined to address because the petitioner did not comply with a state procedural

  requirement. 70      Although procedural default is sometimes confused with exhaustion,

  exhaustion and procedural default are distinct concepts. 71 Failure to exhaust applies where

  state remedies are still available at the time of the federal petition. 72 In contrast, where state

  court remedies are no longer available, procedural default rather than exhaustion applies. 73

          Procedural default may occur in two ways. First, a petitioner procedurally defaults a

  claim if he fails to comply with state procedural rules in presenting his claim to the

  appropriate state court, and the state court enforced that rule and declined to reach the merits

  of a petitioner’s claims. 74 Second, a petitioner may procedurally default a claim by failing to

  raise a claim in state court and no longer having a remedy available to him to exhaust his

  claims. 75

          To overcome procedural default, a petitioner must show cause for the default and

  actual prejudice that resulted from the alleged violation of federal law. 76 “Cause” is a



          68
              Wong v. Money, 142 F.3d 313, 322 (6th Cir. 1998).
          69
              Wong, 142 F.3d at 322.
           70
              Wainwright v. Sykes, 433 U.S. 72, 87 (1977).
           71
              Williams v. Anderson, 460 F.3d 789, 806 (6th Cir. 2006).
           72
              Id. at 806 (citing Engle v. Isaac, 456 U.S. 107, 125 n. 28 (1982)).
           73
              Williams, 460 F.3d at 806.
           74
              Maupin v. Smith, 785 F.2d 135, 138 (6th Cir. 1986).
           75
              Williams, 460 F.3d at 806 (citing O’Sullivan v. Boerckel, 526 U.S. 838, 848 (1999)); see
  also Baston v. Bagley, 282 F. Supp. 2d 655, 661 (N.D. Ohio 2003) (“Issues not presented at each and
  every level [of the state courts] cannot be considered in a federal Habeas Corpus Petition.”); see also
  State v. Moreland, 50 Ohio St. 3d 58, 62 (1990) (failure to present a claim to a state court of appeals
  constituted a waiver).
          76
               Coleman v. Thompson, 501 U.S. 722, 730 (1991).
                                                      - 12 -
Case: 4:07-cv-00880-JG Doc #: 80 Filed: 02/23/21 13 of 42. PageID #: 23848

          Case No. 4:07-cv-00880
          GWIN, J.

  legitimate excuse for the default, and “prejudice” is actual harm resulting from the alleged

  constitutional violation. 77 If a petitioner fails to show cause for his procedural default, the

  Court need not address the issue of prejudice. 78 A petitioner may also demonstrate a

  fundamental miscarriage of justice will occur if the claims are not considered; a fundamental

  miscarriage of justice results from the conviction of one who is “actually innocent.” 79

          Simply stated, a federal court may review only federal claims that were evaluated on

  the merits by a state court. Claims that were not so evaluated, either because they were

  never presented to the state courts (i.e., exhausted) or because they were not properly

  presented to the state courts (i.e., were procedurally defaulted), are generally not cognizable

  on federal habeas review.

          Furthermore, there is a one-year statute of limitation for filing a § 2254 petition. 80 The

  limitation period runs from the date on which the judgment became final by the conclusion

  of a petitioner’s direct appeals or the date on which the time for seeking such review expired,

  whichever later occurs. 81

  III.   Discussion

          Petitioner Jackson raises 37 claims in his habeas corpus petition. Due to defective

  pleading, Jackson fails to satisfy his burden as to most claims. As to Ground 30, however,

  Petitioner establishes that the state courts denied Jackson his constitutional rights under the

  Eighth and Fourteenth Amendments to the U.S. Constitution.




          77
             Castro v. Harris, No. 1:18-CV-1167, 2018 WL 3829101, at *3 (N.D. Ohio Aug. 13, 2018).
          78
             See Smith v. Murray, 477 U.S. 527, 532 (1986).
          79
             Lundgren v. Mitchell, 440 F.3d 754, 764 (6th Cir. 2006) (citing Murray v. Carrier, 477 U.S.
  478, 496 (1986)).
         80
            28 U.S.C. § 2244(d)(1) and (2).
          81
               Id.
                                                      - 13 -
Case: 4:07-cv-00880-JG Doc #: 80 Filed: 02/23/21 14 of 42. PageID #: 23849

          Case No. 4:07-cv-00880
          GWIN, J.

          The analysis below explains why Petitioner succeeds on Ground 30, but fails on all

  other Grounds. The Court addresses claims that share the same deficiency together. 82

           A. Petitioner Establishes in Ground 30 that the Trial Court Violated His
              Constitutional Rights When It Denied Jackson the Opportunity to Present New
              Mitigation Evidence at His Resentencing.

          Ground 30 argues that, at Petitioner’s 2012 resentencing, the trial court

  constitutionally erred by not considering “any new evidence that Jackson had proffered in

  favor of a sentence of less than death.” 83 Specifically, Petitioner alleges:

          The trial judge three times stated that he would not consider any new or
          additional evidence that supported a sentence of less than death.
          [8/14/12 Tr. 5, 14]. Twice the judge stated that he had already drafted his
          sentencing opinion.       [Tr22, 27].    Almost immediately following the
          resentencing hearing, the judge filed his sentencing opinion. That opinion
          reflected that the judge had not considered any new evidence that Jackson had
          proffered in favor of a sentence of less than death. It also reflected that the
          judge had not considered any information from Appellant’s allocution. 84

          In response, the Warden argues that there is no clearly established law “as to whether

  a defendant on resentencing like Jackson is entitled to a complete ‘do-over’ of mitigation.” 85

          As a preliminary matter, the Court observes that Petitioner’s Ground 30 is a mere

  rewrite of an argument Jackson made to the Ohio Supreme Court. 86


          82
             Some Grounds are discussed in more than one grouping. ]
          83
             Doc. 65 at 99.
          84
             Id. at 99–100. Because Petitioner copies this argument from a state-court brief, his provided
  citations are unhelpful.
          85
             Doc. 71 at 48. In the alternative, the Warden implies that, to the extent the trial court erred
  by not considering mitigation evidence, this error was cured by the Ohio Supreme Court’s
  consideration of the evidence in its independent sentencing under O.R.C. 2929.05. Id. at 47. The
  Court rejects this alternative argument. Though the Ohio Supreme Court discussed the evidence that
  Jackson wanted to introduce at his resentencing, the Ohio Supreme Court held that such evidence
  could not be introduced. Jackson III, 73 N.E.3d at 430. Thus, assuming the trial court erred in
  excluding the updated mitigation evidence at the resentencing, it is not fair to say that the Ohio
  Supreme Court cured the error by considering Jackson’s desired new evidence—because the new
  evidence was never in the record.
          86
             Compare the text of habeas Ground 30, Doc. 65 Page ID 23496–23499, with the text of
  Proposition 5, Jackson’s second direct appeal brief, Doc 48-7 Page ID 15409–15416.
                                                        - 14 -
Case: 4:07-cv-00880-JG Doc #: 80 Filed: 02/23/21 15 of 42. PageID #: 23850

            Case No. 4:07-cv-00880
            GWIN, J.

            Despite Jackson’s responsibility to identify the last reasoned state court opinion on

  Ground 30, Petitioner fails to identify the last relevant state-court ruling, let alone explain

  how that relevant ruling is contrary to clearly established federal law. Given this briefing

  failure, the Court could find that Petitioner defectively pleaded Ground 30. The Court

  declines to do so, however, because it is persuaded that it should overlook the briefing

  inadequacies to consider the merits.

            Clearly established federal law provides that a capital defendant has a constitutional

  right to mitigate his sentence. 87 In Lockett v. Ohio, 88 the U.S. Supreme Court overturned an

  Ohio death-penalty statute that permitted a sentencer to consider only a limited range of

  mitigating circumstances. 89 The Court held that “the Eighth and Fourteenth Amendments

  require that the sentencer, in all but the rarest kind of capital case, not be precluded from

  considering, as a mitigating factor, any aspect of a defendant’s character or record and any

  of the circumstances of the offense that the defendant proffers as a basis for a sentence less

  than death.” 90

            In Eddings v. Oklahoma, 91 the U.S. Supreme Court extended its Lockett rule, holding

  that sentencers considering capital punishment “may not give [mitigating evidence] no

  weight by excluding such evidence from their consideration.” 92 In other words, “[j]ust as the

  State may not by statute preclude the sentencer from considering any mitigating factor,




            87
                 Lockett v. Ohio, 438 U.S. 586, 608–09 (1978) (plurality); Furman v. Georgia, 408 U.S. 238
  (1972).
            88
                 438 U.S. 586 (1978).
            89
               Id.
            90
               Id. at 604 (emphasis in original).
            91
                 455 U.S. 104 (1982).
            92
                 Eddings, 455 U.S. at 115 (emphasis in original).
                                                          - 15 -
Case: 4:07-cv-00880-JG Doc #: 80 Filed: 02/23/21 16 of 42. PageID #: 23851

         Case No. 4:07-cv-00880
         GWIN, J.

  neither may the sentencer refuse to consider, as a matter of law, any relevant mitigating

  evidence.” 93

         In Skipper v. South Carolina, 94 the U.S. Supreme Court applied its Lockett-Eddings

  rule to the prison-behavior context. 95 Skipper involved near identical claims to Jackson’s

  Ground 30 claim.

         South Carolina convicted Skipper of capital murder and rape. 96 The South Carolina

  trial court sentenced Skipper to death.

         After conviction and at Skipper’s sentencing hearing, the trial court rejected as

  irrelevant Skipper’s offer of evidence “regarding [Skipper’s] good behavior during the other

  seven months he spent in jail awaiting trial” and testimony that Skipper “made a good

  adjustment” while awaiting trial. 97 The jury sentenced Skipper to death. 98

         The U.S. Supreme Court vacated Skipper’s death sentence because Skipper had a

  right to place before the sentencing jury all relevant evidence in mitigation of punishment—

  including his good prison behavior. 99

         In the capital context, a sentencing authority may consider a defendant’s past conduct

  as indicative of his probable future behavior, so “evidence that the defendant would not pose

  a danger if spared (but incarcerated) must be considered potentially mitigating” and, under

  Eddings, may not be excluded from the sentencer’s consideration. 100



         93
              Eddings, 455 U.S. at 113–14.
         94
            476 U.S. 1 (1986).
         95
            Skipper, 476 U.S. at 3.
         96
            Id. at 2.
         97
              Id. at 4.
         98
            Id.
         99
            Id. at 4.
         100
             Id. at 5.
                                                  - 16 -
Case: 4:07-cv-00880-JG Doc #: 80 Filed: 02/23/21 17 of 42. PageID #: 23852

         Case No. 4:07-cv-00880
         GWIN, J.

         In Davis v. Coyle, the Sixth Circuit interpreted Lockett, Eddings, and Skipper and

  applied their holdings to a like case. 101 Indeed, Davis concerned a defendant who had been

  given an opportunity to present all relevant mitigating evidence at his initial sentencing

  hearing, but was denied an opportunity to present new mitigating evidence at his

  resentencing. 102 The Sixth Circuit vacated Davis’s second death sentence and held that:

         [T]he decision of the three-judge panel to exclude testimony concerning his
         exemplary behavior on death row in the time between the two sentencing
         hearings violated his rights under the Fifth, Sixth, Eighth, and Fourteenth
         Amendments, and that the state courts’ decisions affirming the panel’s ruling
         were contrary to the those of the Supreme Court of the United States in Lockett,
         Eddings, and Skipper. 103

         The Davis court concluded that “the holding in Skipper . . . requires that, at

  resentencing, a trial court must consider any new evidence that the defendant has developed

  since the initial sentencing hearing.” 104

         In the instant case, the Ohio Supreme Court somehow rejected the Davis Court’s

  reading of Lockett, Eddings, Skipper:

         To hold, as [Davis v. Coyle] does, that a new mitigation hearing must be held,
         even though no constitutional error infected the original one, would transform
         the right to present relevant mitigation into a right to update one’s mitigation.
         Such a right has no clear basis in Lockett or its progeny. 105

         The Ohio Supreme Court said that it was not bound by Davis or any “rulings on

  federal statutory or constitutional law made by a federal court other than the United States

  Supreme Court.” 106




         101
             Davis v. Coyle, 475 F.3d 761, 774 (6th Cir. 2007).
         102
             Id. at 768–70.
         103
             Id. at 770.
         104
             Id. at 774 (citing Skipper, 476 U.S. at 8).
         105
             Jackson III, 73 N.E.3d at 429 (quoting Roberts, 998 N.E.2d at 1108).
         106
             Id. at 428 (quoting Roberts, 998 N.E.2d at 1108).
                                                    - 17 -
Case: 4:07-cv-00880-JG Doc #: 80 Filed: 02/23/21 18 of 42. PageID #: 23853

         Case No. 4:07-cv-00880
         GWIN, J.

         But the Davis Court correctly interpreted the U.S. Supreme Court’s Lockett, Eddings,

  Skipper holdings. The Ohio Supreme Court’s finding guts the Supreme Court’s requirement

  that “evidence that the defendant would not pose a danger if spared (but incarcerated) must

  be considered potentially mitigating” and “[u]nder Eddings, such evidence may not be

  excluded from the sentencer’s consideration.” 107

         Rejecting the core holdings of Lockett, Eddings, Skipper, 108 the Ohio Supreme Court

  rejected Jackson’s claims that he had a right to present new and updated mitigation evidence

  at his resentencing:

         Jackson was given a full opportunity to present mitigating evidence during his
         initial sentencing hearing. Accordingly, Jackson was not entitled to improve
         or expand his mitigating evidence simply because the court of appeals
         required the judge to resentence him and prepare a new sentencing opinion. 109

         Davis v. Coyle interpreted Supreme Court requirements. This Court is bound by

  Davis and the Sixth Circuit’s understanding of the dictates of the Supreme Court’s Lockett,

  Eddings, and Skipper precedent. In addition, the Ohio Supreme Court’s interpretation

  destroys the Supreme Court’s holding that defendants be given a chance to offer mitigating

  evidence.

         Therefore, the Court finds that the Ohio Supreme Court’s decision to prevent Jackson

  from presenting mitigating evidence at his resenting hearing “was both an unreasonable

  application of the Skipper decision and contrary to the holding in that opinion and its




         107
               Skipper, 476 U.S. at 5.
         108
             The Ohio Supreme Court concluded that “[n]o binding authority holds that the Eighth
  Amendment requires a resentencing judge to accept and consider new mitigation evidence at a
  limited resentencing when the defendant had the unrestricted opportunity to present mitigating
  evidence during his original mitigation hearing.” Id. at 430.
         109
               Id.
                                                 - 18 -
Case: 4:07-cv-00880-JG Doc #: 80 Filed: 02/23/21 19 of 42. PageID #: 23854

         Case No. 4:07-cv-00880
         GWIN, J.

  antecedent cases.” 110

         Consequently, the Court grants Jackson’s habeas corpus petition on Ground 30.

          B. Petitioner Fails to Meet His § 2254 Burden as to All Other Grounds Due to His
             Conclusory Argumentation and His Failure to Argue Within the AEDPA
             Framework.

         Petitioner, represented by counsel, has submitted defective briefing. There are two

  primary problems.

         The first problem is that Petitioner employs conclusory argumentation in nearly every

  Ground. Throughout the petition and traverse, Petitioner asserts that a prosecutor’s conduct

  or a state court’s decision violated his constitutional rights without explaining how his rights

  were violated—or pursuant to what U.S. Supreme Court authority.

         For example, Ground 24 states, in its entirety:

         A free standing Atkins claim has not yet been raised in the Ohio courts in spite
         of substantial credible evidence including IQ scores of 70 and 72 in high
         school. Petitioner is entitled to the effective assistance of counsel. Strickland,
         Evitts, Martinez. 111

  Ground 24, like many of Petitioner’s other Grounds, is not a fully developed argument. It

  fails to provide any useful factual or legal citations. It fails to explain how it would overcome

  a procedural default. It does not explain the standard for effective assistance of counsel or

  how Petitioner’s attorneys failed to meet this standard. This Ground is defective on its face.

         The second and arguably more significant problem is that Petitioner does not argue

  within the AEDPA framework. As explained above, to secure relief under AEDPA, a state

  prisoner’s habeas petition cannot be granted with respect to any claim that was adjudicated

  on the merits in state court unless the adjudication (1) resulted in a decision that was contrary


         110
               Davis, 475 F.3d at 773.
         111
               Doc. 65 at 66.
                                                   - 19 -
Case: 4:07-cv-00880-JG Doc #: 80 Filed: 02/23/21 20 of 42. PageID #: 23855

         Case No. 4:07-cv-00880
         GWIN, J.

  to, or involved an unreasonable application of, clearly established federal law or (2) resulted

  in a decision that was based upon an unreasonable determination of the facts. 112 In making

  this determination, the Court looks to the last reasoned state-court adjudication of a

  petitioner’s claim. 113

         In his opening brief, Petitioner fails to argue most Grounds within the appropriate

  framework. For many Grounds, he merely copies arguments from his various state-court

  briefs. With this approach, he does not identify the relevant last-in-time state-court decision,

  let alone explain how the decision is (1) contrary to or an unreasonable application of federal

  law or (2) based on an unreasonable determination of facts.

         For example, with Ground 11, Petitioner challenges the trial court’s adjudication of

  his suppression motion. 114 This Ground fails to acknowledge the Ohio Supreme Court’s

  consideration (and rejection) of this challenge, 115 let alone explain how the Ohio Supreme

  Court’s decision warrants AEDPA relief.

         In the Warden’s answer, the Warden argues that the Court should dismiss Jackson’s

  petition on the basis of his defective pleading. 116 The Warden argues that to do otherwise

  would require the Court to dive through thousands of pages of records, identify which state-

  court decisions Petitioner should have challenged, and conjure arguments for Petitioner on

  how the relevant state court-decisions violate clearly established law or are based on

  unreasonable interpretations of facts. 117 The Warden says that such an exercise would make


         112
               28 U.S.C. § 2254(d).
         113
             See Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018); Williams v. Mitchell, 792 F.3d 606,
  612 (6th Cir. 2015).
         114
             Doc. 65 at 35.
         115
             Jackson I, 839 N.E.2d at 371–74.
         116
             See generally Doc. 71; see id. at 102 (concise recitation of Warden’s argument).
         117
             E.g., id. at 29–31.
                                                    - 20 -
Case: 4:07-cv-00880-JG Doc #: 80 Filed: 02/23/21 21 of 42. PageID #: 23856

          Case No. 4:07-cv-00880
          GWIN, J.

  the Court act as the Petitioner’s advocate. 118

          In the Petitioner’s traverse, Petitioner attempts to cure his AEDPA pleading deficiency

  in two ways. 119

          First, Jackson argues that AEDPA is unconstitutional. 120 For this proposition, Jackson

  relies on a news article, law review articles, and non-binding judicial opinions criticizing

  AEDPA. 121

          This argument is unpersuasive. Jackson cites no binding authority for his proposition

  that AEDPA is unconstitutional. Moreover, the Court observes that the Sixth Circuit and the

  U.S. Supreme Court have considered many AEDPA cases—including challenges to the

  statute’s constitutionality—and neither court has found the statute to be unconstitutional. 122

  On the contrary, “there is universal agreement among each circuit that AEDPA deference is

  constitutional.” 123

          Jackson’s second attempt to cure his pleading deficiency also fails.               For many

  Grounds, Petitioner’s traverse reproduces his opening brief’s argument and tacks on a

  perfunctory statement to the effect of “the state court violated AEDPA”—without actually

  identifying the appropriate last state-court decision or explaining how the state-court decision




          118
                E.g., Doc. 71 at 39.
          119
               Petitioner also simply states that his pleading is not defective: “Mr. Jackson has met his
  pleading requirements as reflected in his [filings]. Any argument by the Warden that the pleading
  requirements have not been met is unsupported by the record and law.” Doc. 73 at 19. Ironically,
  Petitioner’s assertion that his pleading is not defective is unsupported by the record and law.
           120
               Id. at 13 (“AEDPA violates the federal Constitution and this case must be decided without
  its application.”).
           121
               Id. at 13–14.
           122
                See, e.g., Felker v. Turpin, 518 U.S. 651, 664 (1997) (holding that AEDPA did not
  unconstitutionally suspend the writ).
           123
                Betts v. Tibbals, No. 1:11-CV-01107, 2014 WL 4794530, at *3 (N.D. Ohio Sept. 24,
  2014).
                                                      - 21 -
Case: 4:07-cv-00880-JG Doc #: 80 Filed: 02/23/21 22 of 42. PageID #: 23857

         Case No. 4:07-cv-00880
         GWIN, J.

  violates AEDPA. 124

         Jackson’s belated, half-hearted attempt to situate his Grounds within the AEDPA

  framework misses the mark.

         In short, nearly all of Petitioner’s Grounds are defectively pleaded and are denied on

  this basis. Though Petitioner has failed to meet his burden as to all but Ground 30, the Court

  provides further analysis as to why his other Grounds fail below.

          C. Petitioner Defectively Pleads Grounds 1-5, 11-12, 27, 31-32, and 36 by
             Repeating His State-Court Arguments Without Challenging the Last Reasoned
             State-Court Opinion.

         Petitioner’s Grounds 1-5, 11-12, 27, 31-32, and 36 are mere rewrites of his state-court

  appellate arguments. 125

               •   Ground 1 copies Jackson’s direct appeal brief Proposition 2. 126
               •   Ground 2 copies Jackson’s direct appeal brief Proposition 3. 127
               •   Ground 3 copies Jackson’s direct appeal brief Proposition 4. 128
               •   Ground 4 copies Jackson’s direct appeal brief Proposition 5. 129
               •   Ground 5 copies Jackson’s direct appeal brief Proposition 6. 130
               •   Ground 11 copies Jackson’s direct appeal brief Proposition 1. 131


         124
               For example, In Petitioner’s traverse, he repeat’s his Ground 30 argument and adds the
  following statement at the end with no further analysis: “The Ohio courts violated 2254(d)(1) and
  (d)(2).” Doc. 73 at 49.
           125
               This list is not comprehensive. The Court considers other arguments Petitioner copied
  from his state-court briefs separately.
           126
               Compare the text of habeas Ground 1, Doc. 65 Page ID 23410–23416, with the text of
  Proposition 2, Jackson’s direct appeal brief, Doc 34-14 Page ID 1333–1342.
           127
               Compare the text of habeas Ground 2, Doc. 65 Page ID 23416–23421, with the text of
  Proposition 3, Jackson’s direct appeal brief, Doc 34-14 Page ID 1343–1357. Both arguments assert
  the same 10 sub claims with a concluding assertion of “cumulative error.”
           128
               Compare the text of habeas Ground 3, Doc. 65 Page ID 23421–23422, with the text of
  Proposition 4, Jackson’s direct appeal brief, Doc 34-14 Page ID 1358–1362. Both arguments assert
  the same 4 sub claims with a concluding assertion of “cumulative error.”
           129
               Compare the text of habeas Ground 4, Doc. 65 Page ID 23423, with the text of Proposition
  5, Jackson’s direct appeal brief, Doc 34-14 Page ID 1363–1368.
           130
               Compare the text of habeas Ground 5, Doc. 65 Page ID 23424, with the text of Proposition
  6, Jackson’s direct appeal brief, Doc 34-14 Page ID 1369-1373.
           131
               Compare the text of habeas Ground 11, Doc. 65, Page ID 23430–23431, with the text of
  Proposition 1, Jackson’s direct appeal brief, Doc 34-14 Page ID 1328–1332.
                                                     - 22 -
Case: 4:07-cv-00880-JG Doc #: 80 Filed: 02/23/21 23 of 42. PageID #: 23858

         Case No. 4:07-cv-00880
         GWIN, J.

               •   Ground 12 copies Jackson’s application to reopen the first direct appeal. 132
               •   Ground 27 copies Jackson’s second direct appeal brief Proposition 2. 133
               •   Ground 31 copies Jackson’s second direct appeal brief Proposition 6. 134
               •   Ground 32 copies Jackson’s second direct appeal brief Proposition 7. 135
               •   Ground 36 copies Jackson’s application to reopen the second direct appeal.136

         Repeating arguments presented to the state courts is not necessarily a problem.

  Indeed, to satisfy the exhaustion requirement explained above, petitioners must present

  arguments to the federal courts that the state courts have already had an opportunity to

  consider below. 137

         The problem is that Petitioner repeats his state-court appellate arguments—sometimes

  nearly verbatim—without identifying the ultimate outcome of his state-court challenges. By

  repeating his arguments without identifying the last relevant state-court decisions, Petitioner

  essentially asks this Court to conduct a de novo review.

         “We cannot grant relief under AEDPA by conducting our own independent inquiry

  into whether the state court was correct as a de novo matter.” 138 “The question under AEDPA

  is not whether a federal court believes the state court’s determination was incorrect but

  whether that determination was unreasonable—a substantially higher threshold.” 139            In

  answering this question, “a federal court must ‘review the last state court decision



         132
             Compare the text of habeas Ground 12, Doc. 65 Page ID 23431–23439 with the text    of
  the application to reopen the first direct appeal, Doc 34-16 Page ID 1640–1653.
         133
             Compare the text of habeas Ground 27, Doc. 65 Page ID 23477–23491, with the text   of
  Proposition 2, Jackson’s second direct appeal brief, Doc 48-7 Page ID 15382–15396.
         134
             Compare the text of habeas Ground 31, Doc. 65 Page ID 23499–23501, with the text   of
  Proposition 6, Jackson’s second direct appeal brief, Doc 48-7 Page ID 15416–15419.
         135
             Compare the text of habeas Ground 32, Doc. 65 Page ID 23501–23501, with the text   of
  Proposition 7, Jackson’s second direct appeal brief, Doc 48-7 Page ID 15420–15423.
         136
             Compare the text of habeas Ground 36, Doc. 65 Page ID 23505–23506, with the text   of
  the application to reopen the second direct appeal, Doc 48-7 Page ID 15756–15765.
         137
             Koontz v. Glossa, 731 F.2d 365, 369 (6th Cir. 1984).
         138
             Yarborough v. Alvarado, 541 U.S. 652, 665 (2004).
         139
             Schriro v. Landrigan, 550 U.S. 465, 473 (2007).
                                                   - 23 -
Case: 4:07-cv-00880-JG Doc #: 80 Filed: 02/23/21 24 of 42. PageID #: 23859

            Case No. 4:07-cv-00880
            GWIN, J.

  adjudicated on the merits.’” 140

            By repeating his state-court arguments and ignoring the last reasoned state-court

  opinion, Petitioner has defectively pleaded Grounds 1-5, 11-12, 27, 31-32, and 36. The

  Court declines to review Petitioner’s state-court challenges de novo. The Court also declines

  to identify the relevant state-court adjudications of Petitioner’s challenges and conjure

  arguments on Petitioner’s behalf for why these adjudications violate clearly established

  federal law or are based on unreasonable determinations of facts.

            Accordingly, Grounds 1-5, 11-12, 27, 31-32, and 36 fail.

             D. Ground 6 Improperly Challenges Petitioner’s 2002 Sentencing that the Ohio
                Supreme Court Vacated.

            In Ground 6, Petitioner Jackson attacks the trial court’s December 9, 2002

  sentencing. 141 Jackson argues that he “was deprived of the right to individualized sentencing

  and his liberty interest in the statutory sentencing scheme when the trial court considered

  and weighed both alternatives under R.C. 2929.04(A)(7) in violation of the Fifth, Eighth and

  Fourteenth Amendments of the federal Constitution.” 142

            Ground 6 fails because the Ohio Supreme Court vacated the trial court’s December

  9, 2002 sentencing. Thus, Petitioner attacks a sentencing entry that is no longer operative. 143

            Even if Petitioner had attacked the proper judgment, his Ground would still fail.

  Jackson’s Grounds 6 takes issue with the weight the trial judge assigned to various sentencing




            140
                  Williams, 792 F.3d at 612 (quoting Gagne v. Booker, 680 F.3d 493, 511–12 (6th Cir.
  2012)).
            141
                  Doc. 65 at 27.
            142
                  Id.
            143
              A § 2254 petitioner “seeks invalidation . . . of the judgment authorizing [his]
  confinement.” Wilkinson v. Dotson, 544 U.S. 74, 83 (2005). Petitioner Jackson’s Ground 6
  challenges a judgment that is not authorizing his confinement.
                                                      - 24 -
Case: 4:07-cv-00880-JG Doc #: 80 Filed: 02/23/21 25 of 42. PageID #: 23860

            Case No. 4:07-cv-00880
            GWIN, J.

  factors, 144 but there is no clearly established federal law mandating how factors must be

  weighed. Instead, clearly established federal law says that state courts imposing the death

  penalty “must consider all relevant mitigating evidence and weigh it against the evidence of

  aggravating circumstances[, but] [federal courts] do not weigh the evidence for them.” 145

             E.     Grounds 7 and 8 Argue that Petitioner’s Death Sentence Is Unconstitutional on
                    Proportionality Grounds, But Clearly Established Federal Law Imposes No
                    Proportionality Requirement.

            In Ground 7, Petitioner argues that his death sentence was disproportional relative to

  other Ohio sentences. 146 With Ground 8, Petitioner argues that Ohio’s proportionality-

  review process is flawed because it fails to include death-eligible cases in which a life

  sentence has been imposed. 147

            Grounds 7 and 8 fail because the U.S. Constitution does not require any assessment

  of “proportionality.” 148 Absent a showing that the Ohio capital punishment system operates

  in an arbitrary and capricious manner, Jackson “cannot prove a constitutional violation by

  demonstrating that other defendants who may be similarly situated did not receive the death

  penalty.” 149

            To the extent Ground 8 challenges Ohio’s proportionality-review scheme directly,

  this argument also fails. The Sixth Circuit has upheld the constitutionality of the Ohio

  proportionality-review scheme on numerous occasions. 150 In fact, the Sixth Circuit has



            144
                  Doc. 65 at 27.
            145
                  Eddings, 455 U.S. at 117 (first alteration in the original).
            146
                  Doc. 65 at 29.
            147
                Id. at 30.
            148
                Pulley v. Harris, 465 U.S. 37, 44–45 (1984).
            149
                McCleskey v. Kemp, 481 U.S. 279, 306-07 (1987); accord Getsy v. Mitchell, 495 F.3d
  295, 305–06 (6th Cir. 2007).
            150
                  Leonard v. Warden, Ohio State Penitentiary, 846 F.3d 832, 854 (6th Cir. 2017) (collecting
  cases).
                                                             - 25 -
Case: 4:07-cv-00880-JG Doc #: 80 Filed: 02/23/21 26 of 42. PageID #: 23861

               Case No. 4:07-cv-00880
               GWIN, J.

  explicitly held that in “limiting proportionality review to other cases already decided by the

  reviewing court in which the death penalty has been imposed, Ohio has properly acted

  within the wide latitude it is allowed.” 151

                F.      Ground 9 and 10 Argue that Ohio’s Capital Punishment Scheme Is
                        Unconstitutional, But Clearly Established Federal Law Does Not Support this
                        Claim.

               In Grounds 9 and 10, Petitioner argues that “Ohio’s capital punishment scheme

  allows the death penalty to be imposed in an arbitrary and discriminatory manner in violation

  of [Furman v. Georgia, 408 U.S. 238 (1972)] and its progeny.” 152 Specifically, Petitioner

  argues that Ohio’s scheme unconstitutionally gives trial courts discretion to dismiss death-

  penalty specifications when a defendant pleads guilty but not when a defendant goes to

  trial. 153

               Grounds 9 and 10 fail because the U.S. Supreme Court has never held

  unconstitutional a state capital-punishment scheme where a trial judge has discretion to

  dismiss death penalty specifications only for defendants who plead guilty.

               In support of Grounds 9 and 10, Petitioner relies on a Supreme Court Justice’s

  concurring opinion. This concurring opinion was not endorsed by the other justices, so its

  rationale is not clearly established federal law. 154

               Petitioner relies on Justice Blackmun’s concurrence in Lockett v. Ohio. 155          As

  discussed above, in Lockett, a plurality of the Supreme Court held unconstitutional an Ohio


               151
                     Buell v. Mitchell, 274 F.3d 337, 369 (6th Cir. 2001).
               152
                     Doc. 65 at 31--32.
               153
                     Id. at 32.
               154
             “‘Clearly established law,’ as the Supreme Court has reminded us, ‘includes only the
  holdings, as opposed to the dicta, of [the Supreme] Court’s decisions.’” Frazier v. Jenkins, 770 F.3d
  485, 495 (6th Cir. 2014) (quoting White v. Woodall, 572 U.S. 415, 419 (2014)).
         155
             438 U.S. at 618 (J. Blackmun, concurring).
                                                             - 26 -
Case: 4:07-cv-00880-JG Doc #: 80 Filed: 02/23/21 27 of 42. PageID #: 23862

          Case No. 4:07-cv-00880
          GWIN, J.

  death-penalty statute that did not permit individualized consideration of mitigating factors in

  capital cases. 156

          In the concurrence, Justice Blackmun said that he only partially joined the plurality

  and concurred “for an additional reason not relied upon by the plurality.” 157 This “additional

  reason” is the argument that Petitioner now makes—that Ohio’s death penalty scheme is

  unconstitutional because the scheme gives trial courts discretion to dismiss death penalty

  specifications when a defendant pleads guilty, but the scheme does not give this discretion

  when a defendant goes to trial. 158

          Because the majority did not embrace Judge Blackman’s concurrence’s reasoning, the

  reasoning is not clearly established federal law. 159

           G. Grounds 10 and 35 Argue that Ohio’s Capital Punishment Scheme Is
              Unconstitutional, But Clearly Established Federal Law Does Not So Hold.

          In Grounds 10 and 35, Petitioner argues that the death penalty and Ohio’s capital

  punishment scheme violate international law. 160                Specifically, Petitioner says that

  “[i]nternational law is part of our law,” and he lists a series of about 10 “international law

  documents.” 161

          Petitioner fails to elaborate on any of these allegedly binding international law

  documents. He does not explain what the documents are, what they do, why they are

  binding, or how they apply here. He does not even allege that that the documents prohibit



          156
              Lockett, 438 U.S. at 605–06 (plurality).
          157
              Id. at 613 (J. Blackmun, concurring).
          158
              Id. at 618 (J. Blackmun, concurring).
          159
              “‘Clearly established law,’ as the Supreme Court has reminded us, ‘includes only the
  holdings, as opposed to the dicta, of [the Supreme] Court’s decisions.’” Frazier, 770 F.3d at 495
  (quoting White, 572 U.S. at 419).
         160
             Doc. 65 at 32–33, 107.
         161
             Id. at 32.
                                                         - 27 -
Case: 4:07-cv-00880-JG Doc #: 80 Filed: 02/23/21 28 of 42. PageID #: 23863

         Case No. 4:07-cv-00880
         GWIN, J.

  the death penalty or Ohio’s capital punishment scheme. For the sake of argument, the Court

  assumes that the documents prohibit the death penalty.

         Grounds 10 and 35 fail due to their incomprehensibility and underdevelopment. 162

  Additionally, the Grounds fail because the Supreme Court has never held that international

  law forbids the death penalty. 163 “There is no indication that international law influences

  rulings under the federal constitution regarding the death penalty.” 164

          H. Ground 13 Argues that the Trial Court Violated the Constitution When It Failed
             to Allow Petitioner to Conduct Postconviction Discovery, But Clearly
             Established Law Does Not Provide a Constitutional Right to Postconviction
             Discovery.

         With Ground 13, Petitioner argues that, in his postconviction proceeding, the trial

  court violated the Fifth, Sixth, Eighth, and Fourteenth Amendments of the U.S. Constitution

  by failing to provide the Petitioner with the opportunity to conduct discovery. 165 Petitioner

  fails to identify any case, let alone a Supreme Court case, that says that the Constitution gives

  a right to postconviction discovery.

         Ground 13 fails because there is no federal constitutional right to postconviction

  discovery. 166



         162
            Woodford v. Visciotti, 537 U.S. 19, 25 (2002) (“[I]t is the habeas applicant’s burden to
  show that the state court applied Strickland to the facts of his case in an objectively unreasonable
  manner.”).
         163
               Wright v. Van Patten, 552 U.S. 120, 126 (2008) (“Because our cases give no clear answer
  to the question presented, let alone one in Van Patten’s favor, ‘it cannot be said that the state court
  unreasonabl[y] appli[ed] clearly established Federal law.’” [Carey v.] Musladin, 549 U.S. [70] at 77
  [(2006)] (quoting 28 U.S.C. § 2254(d)(1)). Under the explicit terms of § 2254(d)(1), therefore, relief
  is unauthorized.”).
          164
              Brinkley v. Houk, 866 F. Supp. 2d 747, 840 (N.D. Ohio 2011), amended in part, No. 4:06
  CV 0110, 2012 WL 1537661 (N.D. Ohio Apr. 30, 2012), and aff’d, 831 F.3d 356 (6th Cir. 2016).
          165
              Doc. 65 at 42–43.
          166
              Pennsylvania v. Ritchie, 480 U.S. 39, 59–60 (1987) (citing Weatherford v. Bursey, 429
  U.S. 545, 559 (1977) (“There is no general constitutional right to discovery in a criminal case, and
  Brady did not create one”)).
                                                      - 28 -
Case: 4:07-cv-00880-JG Doc #: 80 Filed: 02/23/21 29 of 42. PageID #: 23864

         Case No. 4:07-cv-00880
         GWIN, J.

          I.         Grounds 14, 15, 17, and 18 Are Procedurally Defaulted.

         In Grounds 14, 15, 17, and 18, Petitioner challenges alleged errors stemming from

  his postconviction relief proceeding. With Ground 14, Petitioner says he was denied

  adequate funding for experts. 167 With Ground 15, Petitioner says the state failed to disclose

  exculpatory evidence. 168        With Ground 17, Petitioner says the trial court improperly

  employed res judicata. 169 With Ground 18, Petitioner rehashes a series of his postconviction

  arguments. 170

         In his answer, the Warden argues that Petitioner procedurally defaulted Grounds 14,

  15, 17, and 18 because the state courts denied the corresponding postconviction claims for

  untimely presentation. 171

         In his traverse, Petitioner fails to rebut the Government’s procedural default argument.

  Petitioner says only the following: “The Petitioner maintains that all issues have been

  properly preserved for this Court’s review.” 172

         The Warden is correct; Grounds 14, 15, 17, and 18 are procedurally defaulted.

  Grounds 14, 15, 17, and 18 stem from Petitioner’s second postconviction relief petition. 173

  Petitioner filed this petition after his 2012 resentencing. 174 The petition raised 19 grounds—

  18 of which attacked Petitioner’s 2002 conviction, rather than his limited 2012

  resentencing. 175



         167
               Doc. 65 at 44–45.
         168
             Id. at 45–46.
         169
             Id. at 48–51.
         170
             Id. at 51–62.
         171
             Id. at 67.
         172
               Doc. 73 at 19.
         173
               See Doc. 48-8 at 32–64.
         174
               Id.
         175
               Id.
                                                     - 29 -
Case: 4:07-cv-00880-JG Doc #: 80 Filed: 02/23/21 30 of 42. PageID #: 23865

         Case No. 4:07-cv-00880
         GWIN, J.

         A state trial court rejected these 18 claims as untimely:

         Defendant/Petitioner Jackson filed his post-conviction relief petition on June
         28, 2013. First, the Court finds Jackson’s petition is untimely pursuant to
         R.C. 2953.21(A)(2). Further, the Court finds Jackson’s petition does not fall
         within the exception to the one-hundred-eighty day rule as set forth in
         R.C. 2953.23(A)(1)(a)&(b) & (A)(2). Despite the re-sentencing in this matter
         which took place on August 14, 2012, the time period does not toll again for
         post-conviction relief. “Ohio case law indicates that the time limit for a
         postconviction relief petition runs from the original appeal of the conviction,
         and that a resentencing hearing does not restart the clock for postconviction
         relief purposes as to any claims attacking the underlying conviction.”
         State v. Piesciuk, 12th Dist. No. CA2009-10-251, 2010-0hio-3136, ¶ 12
         (internal citations omitted). 176

  A state appeals court upheld the trial court’s denial, and the Ohio Supreme Court declined

  to accept jurisdiction. 177

         In view of this state-court rejection on timeliness grounds, Petitioner procedurally

  defaulted Grounds 14, 15, 17, and 18 when (1) he failed to comply with to

  R.C. 2953.21(A)(2), and (2) the state court enforced that rule and declined to reach the merits

  of Petitioner’s claims. 178

         The Petitioner does not demonstrate cause or prejudice for the procedural default of

  these grounds for relief and does not present a viable “actual innocence” claim. 179 Grounds

  14, 15, 17, and 18 are procedurally defaulted.




         176
             Doc. 48-15 at 51.
         177
             Id. at 126.
         178
             Maupin, 785 F.2d at 138.
         179
             Lundgren, 440 F.3d at 764 (citing Murray, 477 U.S. at 496).
                                                    - 30 -
Case: 4:07-cv-00880-JG Doc #: 80 Filed: 02/23/21 31 of 42. PageID #: 23866

         Case No. 4:07-cv-00880
         GWIN, J.

          J.     Ground 16 Argues that a Trial Judge Erred by Interjecting Opinions and Personal
                 Knowledge into Factual Findings, But Petitioner Waived this Ground Because It
                 Is Conclusory and Undeveloped.

         In Ground 16, Petitioner argues that, in his postconviction proceeding, a trial judge

  violated Petitioner’s constitutional rights when the judge “relied upon his personal

  knowledge to make findings of facts.” 180

         Petitioner describes several instances in which the trial judge allegedly improperly

  injected his opinion and personal knowledge into the court’s factual findings. For example,

  Petitioner says that, for one postconviction claim, Petitioner argued that his counsel had

  failed to adequately prepare for interviewing mitigation witnesses, such as family and

  friends. 181 In rejecting this claim, the judge allegedly opined that preparation for such

  interviews should not take too long. 182 Petitioner says that this opinion interjection, and

  others like it, were inappropriate.

         Ground 16 fails. Petitioner fails to specifically identify the postconviction decision

  that he challenges. Despite the thousands of pages in the record, Petitioner provides no

  useful record citations for his factual allegations. 183 But even if he had provided such a

  citation, Petitioner fails to identify any case, let alone a Supreme Court case, that says that

  the Constitution prohibits the trial judge’s alleged interjections.




         180
               Doc. 65 at 46.
         181
             Id. at 47.
         182
             Id.
         183
             Petitioner provides two record citation: “(p.25, findings of facts, conclusions of law)” and
  “(P. 26).” Id. But Petitioner fails to identify where these pincites come from or where they are on
  the Court’s docket.
                                                      - 31 -
Case: 4:07-cv-00880-JG Doc #: 80 Filed: 02/23/21 32 of 42. PageID #: 23867

          Case No. 4:07-cv-00880
          GWIN, J.

          “[I]ssues adverted to in a perfunctory manner, unaccompanied by some effort at

  developed argumentation, are deemed waived. It is not sufficient for a party to mention a

  possible argument in the most skeletal way, leaving the court to . . . put flesh on its bones.” 184

           K. Grounds 19, 20, 22, 25, 26, 28, and 32 Generally Argue that the Trial Judge
              Was Unconstitutionally Biased—Primarily Due to His Reliance on a Prosecutor
              to Draft the Death Sentence Opinion—But the Grounds are Defectively Pleaded.

          Grounds 19, 20, 22, 25, 26, 28, and 32 generally argue that Jackson’s trial judge,

  Judge Stuard, was unconstitutionally biased. The Grounds rely on several bases but focus

  on the trial judge’s reliance on a prosecutor to draft the death-sentence opinion.

          Grounds 19, 20, 22, 25, 26, and 28 share the same deficiencies as the rest of Jackson’s

  petition. Namely, the Grounds uniformly (1) fail to challenge the appropriate state-court

  decision, (2) consist of conclusory, sometimes incoherent argument, and (3) rely on

  arguments copied, sometimes verbatim, from state-court briefs. As described in subsection

  B, these Grounds fail due to their defective pleading.

          But even if Petitioner had stated his argument properly, his Grounds would fail.

  Properly asserted, Petitioner’s Grounds 19, 20, 22, 25, 26, 28 and 32 would argue that the

  Ohio Supreme Court’s affirmance of the trial court’s 2012 resentencing (1) was contrary to,

  or an unreasonable application of, clearly established federal law and (2) was based upon an

  unreasonable determination of the facts. The Court will discuss why each argument fails in

  turn.

                     1.   In Affirming of the Trial Court’s 2012 Resentencing, the Ohio Supreme
                          Court’s Rejection of Petitioner’s Judicial Bias Arguments Did Not Violate
                          Clearly Established Federal Law.

          Petitioner’s above-mentioned Grounds implicate two reasons why the Ohio Supreme


          184
                McPherson v. Kelsey, 125 F.3d 989, 995–96 (6th Cir. 1997) (citation omitted).
                                                       - 32 -
Case: 4:07-cv-00880-JG Doc #: 80 Filed: 02/23/21 33 of 42. PageID #: 23868

         Case No. 4:07-cv-00880
         GWIN, J.

  Court’s affirmance of the trial court’s 2012 resentencing might have violated clearly

  established federal law. First, the Grounds suggest that Jackson’s 2012 resentencing was

  tainted by Judge Stuard’s ex parte contacts with the prosecutor. Second, the Grounds suggest

  that Judge Stuard was unconstitutionally biased. Neither argument is persuasive.

                            a)   The U.S. Supreme Court Has Not Held that Ex Parte Judge-
                                 Prosecutor Communications Violate a Defendant’s Constitutional
                                 Rights.

         As a preliminary matter, the Court observes that Petitioner has waived the ex parte

  contacts argument by failing to raise this argument in his final Ohio Supreme Court appeal. 185

         But even if the argument were properly before this Court, the Ground would fail

  because there is no clearly established federal law providing that judge-prosecutor ex parte

  communications always violate a defendant’s federal constitutional rights.                 Petitioner

  identifies no such case, and the Court knows of none.

         The only U.S. Supreme Court case that involves ex parte judicial communications—

  Rushen v. Spain 186—concerned ex parte communications between a judge and a juror. 187

  There, the Supreme Court held that an ex parte judicial communication with a juror was not

  structural error requiring reversal. 188 Instead, the Court held that such ex parte contact was

  subject to harmless error analysis. 189

         Relevant to the instant case, the Rushen Court noted that the Government had




         185
               Williams, 460 F.3d at 806 (citing O’Sullivan, 526 U.S. at 848); see Baston, 282 F. Supp.
  2d at 661 (“Issues not presented at each and every level [of the state courts] cannot be considered in
  a federal Habeas Corpus Petition.”); see also Moreland, 50 Ohio St. 3d at 62 (failure to present a
  claim to a state court of appeals constituted a waiver).
          186
              464 U.S. 114 (1983) (per curiam).
          187
              Id. at 116.
          188
              Id. at 117–19.
         189
               Id.
                                                      - 33 -
Case: 4:07-cv-00880-JG Doc #: 80 Filed: 02/23/21 34 of 42. PageID #: 23869

         Case No. 4:07-cv-00880
         GWIN, J.

  “apparently conceded, in both federal and state court, that the undisclosed ex parte

  communications established federal constitutional error.” 190           The Court thus said they

  “assume[d], without deciding, that respondent’s constitutional rights to presence and counsel

  were implicated” in such a case. 191

         In light of this Supreme Court language, the Supreme Court has not said whether

  juror-judge ex parte communications—or any other ex parte communications—violate a

  defendant’s constitutional rights. Where Supreme Court cases “give no clear answer to the

  question presented, let alone one in [the defendant’s] favor, ‘it cannot be said that the state

  court unreasonabl[y] appli[ed] clearly established Federal law.’” 192 Accordingly, the ex parte

  contact argument fails.

                          b)   Petitioner’s Judicial Bias Claim Is Based on Factual Circumstances
                               that the U.S. Supreme Court Has NotRecognized as Posing an
                               Unconstitutionally High Risk of Bias.

         Petitioner argues that Judge Stuard was unconstitutionally biased. Petitioner raises

  various factual bases underlying his judicial bias claim: (1) Judge Stuard relied upon the

  prosecution to draft the initial sentencing opinion, and the 2012 revised sentencing opinion

  remained almost identical to the initial opinion; (2) Judge Stuard delayed ruling on several

  of Petitioner’s motions; 193 (3) Judge Stuard denied Jackson’s motion for a new sentencing

  hearing after stating in an affidavit that he was prepared to grant the motion; and (4) the 2012

  resentencing opinion did not discuss Petitioner’s 2012 allocution. 194


         190
             Rushen, 464 U.S. at 118 n.2.
         191
             Id.
         192
             Van Patten, 552 U.S. at 126 (quoting Musladin, 549 U.S. at 77).
         193
             To the extent Petitioner refers to Judge Stuard’s delay in ruling on Jackson’s motion for a
  new trial until after a mandamus action was filed against him, this claim is procedurally defaulted.
  The Ohio Supreme Court rejected this argument as res judicata. Jackson III, 73 N.E.3d at 423.
         194
             Doc. 65 at 96; Doc. 73 at 40.
                                                      - 34 -
Case: 4:07-cv-00880-JG Doc #: 80 Filed: 02/23/21 35 of 42. PageID #: 23870

          Case No. 4:07-cv-00880
          GWIN, J.

          The U.S. Supreme Court has not clearly established that any of Petitioner’s factual

  bases pose an unconstitutionally high risk of judicial bias. The clearly established federal

  law of judicial bias is:

          “Due process requires a fair trial before a judge without actual bias against the

  defendant or an interest in the outcome of his particular case.” 195 Because of the difficulty

  in determining “whether a judge harbors an actual, subjective bias,” the courts look to

  “whether, as an objective matter, the average judge in [that judge’s] position is likely to be

  neutral, or whether there is an unconstitutional potential for bias.” 196

          The Supreme Court has recognized constitutionally impermissible, objective indicia

  of bias in limited circumstances. The Sixth Circuit has construed the Supreme Court judicial

  bias case law narrowly and has held that the Supreme Court recognizes unconstitutional

  potential for bias in only four types of circumstances 197:

          (1) “when the judge has a financial interest in the outcome of the case”; 198
          (2) “when the judge is trying a defendant for certain criminal contempts”; 199
          (3) “when a person with a personal stake in a particular case had a significant
          and disproportionate influence in placing the judge on the case by raising
          funds or directing the judge’s election campaign when the case was pending
          or imminent”; 200 and
          (4) “where a judge has had an earlier significant, personal involvement as a
          prosecutor in a critical decision in the defendant’s case.” 201

          The Sixth Circuit characterizes these four situations as “extreme” and instructs that the



          195
              U.S. v. Armstrong, 517 U.S. 456, 468 (1996) (emphasis added); see also In re Murchison,
  349 U.S. 133, 136 (1955) (“A fair trial in a fair tribunal is a basic requirement of due process. Fairness
  requires an absence of actual bias in the trial of cases.”) (emphasis added)).
          196
               Williams v. Pennsylvania, 136 S. Ct. 1899, 1905 (2016) (emphasis added) (internal
  quotations omitted); see also Caperton v. A.T. Massey Coal Co., Inc., 556 U.S. 868, 883 (2009).
          197
              Johnson, 946 F.3d at 918 n.3.
          198
              Caperton, 556 U.S.at 890 (Roberts, C.J., dissenting).
          199
              Id. (Roberts, C.J., dissenting).
          200
              Id. at 884 (majority opinion).
          201
              Williams, 136 S. Ct. at 1910.
                                                        - 35 -
Case: 4:07-cv-00880-JG Doc #: 80 Filed: 02/23/21 36 of 42. PageID #: 23871

         Case No. 4:07-cv-00880
         GWIN, J.

  judicial bias precedents must be framed “narrowly.” 202

         Petitioner’s allegations, though troubling, do not fall within the four recognized

  categories of constitutionally impermissible, objective indicia of bias. Therefore, the Court

  cannot conclude that the Ohio Supreme Court’s rejection of Petitioner’s judicial bias claims

  was contrary to or an unreasonable application of clearly established federal law.

                     2.   The Ohio Supreme Court’s Affirmance of Jackson’s 2012 Resentencing
                          Was Not Based upon an Unreasonable Determination of the Facts in
                          Light of the Evidence Presented in the State-Court Proceeding.

         Having established the Ohio Supreme Court’s rejection of Petitioner’s judicial bias

  claims was not contrary to or an unreasonable application of clearly established federal law,

  the Court now turns to the second AEDPA argument that Petitioner could have made.

  Properly asserted, Petitioner’s Grounds 19, 20, 22, 25, 26, 28, and 32 would argue that the

  Ohio Supreme Court’s finding that Judge Stuard’s continued participation in the 2012

  resentencing presented an unconstitutional risk of bias given the evidence presented.

         The Ohio Supreme Court affirmance found that Jackson had not shown that Judge

  Stuard harbored an actual bias against him during the 2012 resentencing: “Despite his bias

  claims, Jackson fails to show that Judge Stuard displayed ‘a hostile feeling or spirit of ill will’

  toward him.” 203 The Ohio Supreme Court rejected each of Jackson’s actual bias arguments,

  stating that (1) “Judge Stuard’s failure to provide the relief that Jackson believes was warranted

  does not establish actual bias;” 204 (2) “Judge Stuard’s rulings in Jackson’s case [such as his

  rejection of new mitigation evidence at the resentencing hearing] were not inconsistent with



         202
               Williams, 136 S. Ct. at 1910.
         203
               Jackson III, 73 N.E.3d at 424 (quoting State ex rel. Pratt v. Weygandt, 132 N.E.2d 191, 192
  (Ohio 1956)).
         204
               Id.
                                                        - 36 -
Case: 4:07-cv-00880-JG Doc #: 80 Filed: 02/23/21 37 of 42. PageID #: 23872

          Case No. 4:07-cv-00880
          GWIN, J.

  the court of appeals’ directive and did not display bias;” 205 and (3) Judge Stuard’s failure to

  consider Jackson’s allocution “does not prove that Judge Stuard harbored a hostile feeling or

  a spirit of ill will against Jackson or his attorneys during the proceedings.” 206

          Whether an individual harbors actual bias is a question of fact. 207 State-court findings

  of fact are “presumed to be correct.” 208 The petitioner can rebut that presumption, but only

  upon a showing of error by clear and convincing evidence. 209 And a habeas court will not

  overturn a state-court adjudication unless it “resulted in a decision that was based on an

  unreasonable determination of the facts in light of the evidence presented in the State court

  proceeding.” 210

          “[A] state-court factual determination is not unreasonable merely because the federal

  habeas court would have reached a different conclusion in the first instance.” 211

          Here, Jackson, who merely repeats his state-court arguments, offers no clear and

  convincing evidence why the state-court finding that Judge Stuard was not actually biased is

  incorrect.      Without such argument or evidence, the Court cannot now find that Ohio

  Supreme Court’s rejection of the bias argument related to the trial court’s 2012 resentencing

  was based upon an unreasonable determination of the facts in light of the evidence presented

  in the state-court proceeding.

          In sum, even if properly asserted, Petitioner Jackson’s judicial bias Grounds fail on



          205
               Jackson III, 73 N.E.3d at 425.
          206
               Id.
           207
               Patton v. Yount, 467 U.S. 1025, 1036-38, 1037 n. 12 (1984) (trial court’s determination
  of juror bias during voir dire is question of fact); U.S. v. Powell, 226 F.3d 1181, 1188 (10th Cir. 2000)
  (stating that actual bias is a question of fact).
           208
               28 U.S.C. § 2254(e)(1).
          209
                Id.
          210
                28 U.S.C. § 2254(d)(2).
          211
                Wood v. Allen, 558 U.S. 290, 301 (2010).
                                                       - 37 -
Case: 4:07-cv-00880-JG Doc #: 80 Filed: 02/23/21 38 of 42. PageID #: 23873

         Case No. 4:07-cv-00880
         GWIN, J.

  the merits.

          L.     Ground 21 and 31 Argue that the Trial Court Violated the Constitution When It
                 Failed to Refer to His Allocution in the 2012 Sentencing Opinion, But Clearly
                 Established Federal Law Does Not Provide a Constitutional Right to Allocution.

         With Ground 21 and 31, Petitioner argues that, in his 2012 resentencing, the “trial

  court denied the [P]etitioner a meaningful opportunity for allocution before imposing a death

  sentence in violation of the Fifth, Sixth, Eighth and Fourteenth Amendments of the federal

  Constitution.” 212 Petitioner says that he was able to allocute, but the 2012 opinion did not

  reference his allocution. 213

         Ground 21 and 31 fail because the Supreme Court has not recognized a constitutional

  right to allocution, 214 let alone a right to have the allocution referenced in sentencing

  opinions.

          M. Ground 23 Argues that Jackson’s Execution Would Violate Atkins v. Virginia,
             Because Jackson Has Had Low IQ Scores, But Jackson’s Argument Is
             Underdeveloped and He Failed to Exhaust this Claim.

         With Ground 23, Petitioner argues he is not eligible for the death penalty under Atkins

  v. Virginia 215 because of his low IQ. 216

         In Atkins, the Supreme Court held that executions of intellectually disabled criminals

  were “cruel and unusual punishments” prohibited by Eighth Amendment. 217 The Supreme

  Court left ”to the [s]tate[s] the task of developing appropriate ways to enforce the




         212
               Doc. 65 at 65, 102–04.
         213
             See id.
         214
             United States v. Lawrence, 735 F.3d 385, 407 (6th Cir. 2013).
         215
             536 U.S. 304 (2002).
         216
             Doc. 65 at 65–66.
         217
             Atkins, 536 U.S. at 320-21. This Court uses the term “intellectual disability” in lieu of
  “mental retardation.”
                                                     - 38 -
Case: 4:07-cv-00880-JG Doc #: 80 Filed: 02/23/21 39 of 42. PageID #: 23874

          Case No. 4:07-cv-00880
          GWIN, J.

  constitutional restriction upon [their] execution of sentences.” 218

          In State v. Ford, the Ohio Supreme Court mandated that trial courts consider the

  following factors in determining death-penalty eligibility:

          (1) intellectual-functioning deficits (indicated by an IQ score approximately
          two standard deviations below the mean—i.e., a score of roughly 70 or lower
          when adjusted for the standard error of measurement), (2) significant adaptive
          deficits in any of the three adaptive-skill sets (conceptual, social, and practical),
          and (3) the onset of these deficits while the defendant was a minor. 219

          In Ground 23, Jackson says, without any citation, that he had IQ test scores of 70 and

  72 in high school and has the mind of an 11-year-old child. 220 He says that he therefore

  cannot be executed. 221 Jackson acknowledges that he did not raise this claim below. 222

          Ground 23 fails for at least two reasons. First, Jackson failed to exhaust his state-court

  remedies by not raising his Atkins claim until federal habeas review. 223 Second, Jackson’s

  argument is underdeveloped—as evidenced by his failure to offer any citation or support—

  and he therefore fails to meet his burden. 224

          Moreover, the Court observes that Jackson’s own defense psychologist determined

  his IQ was 84. 225


          218
             Atkins, 536 U.S. at 317 (quoting Ford v. Wainwright, 477 U.S. 399, 405, 416–17 (1986))
  (second and third alterations in original).
         219
             State v. Ford, 140 N.E.3d 616, 655 (2019).
         220
             Doc. 65 at 65–66.
         221
             Id. at 66.
          222
             Id.
          223
             Williams, 460 F.3d at 806.
         224
             Visciotti, 537 U.S. at 25 (“[I]t is the habeas applicant’s burden to show that the state court
  applied Strickland to the facts of his case in an objectively unreasonable manner.”); McPherson, 125
  F.3d at 995–96 (“[I]ssues adverted to in a perfunctory manner, unaccompanied by some effort at
  developed argumentation, are deemed waived. It is not sufficient for a party to mention a possible
  argument in the most skeletal way, leaving the court to . . . put flesh on its bones.” (citation omitted)).
          225
              Jackson III, 73 N.E.3d at 429 (“Jackson asserts that during his mitigation hearing,
  information was presented indicating that he was a good student, had a positive upbringing, and had
  average intellectual ability with an IQ score of 84.”); see also Doc. 47-16 Page ID 13007–13013
  (defense psychologist Dr. McPherson report).
                                                        - 39 -
Case: 4:07-cv-00880-JG Doc #: 80 Filed: 02/23/21 40 of 42. PageID #: 23875

          Case No. 4:07-cv-00880
          GWIN, J.

              N. Ground 24 Argues that Petitioner’s Trial, Appellate, and Postconviction Counsel
                 Were Ineffective for Failing to Raise the Atkins claim in State Court, But
                 Petitioner Waived this Ground Because It Is Conclusory and Undeveloped.

          Ground 24 states, in its entirety, the following: “A free standing Atkins claim has not

  yet been raised in the Ohio courts in spite of substantial credible evidence including IQ

  scores of 70 and 72 in high school. Petitioner is entitled to the effective assistance of counsel.

  Strickland, Evitts, Martinez.” 226

          Ground 24 fails because it is not a fully developed argument. 227

              O. Ground 29 Argues that Petitioner’s Constitutional Rights Were Violated When
                 He Had Only One Attorney at His 2012 Resentencing Hearing, But Clearly
                 Established Federal Law Does Not Mandate Representation by Two Attorneys at
                 Such a Hearing.

          Ground 29 says that an Ohio statue provides that any defendant who “faces the death

  penalty” must be appointed two attorneys. 228 Petitioner says that, at his 2012 resentencing,

  only one attorney represented him. 229 He argues that the trial court therefore violated the

  Ohio statute. 230 Jackson argues, without elaboration, that this circumstance also violated his

  federal constitutional rights. 231

          Ground 29 fails because ”federal habeas corpus relief does not lie for errors of state

  law.” 232     “[I]t is only noncompliance with federal law that renders a State’s criminal


          226
                Doc. 65 at 66.
          227
             Visciotti, 537 U.S. at 25 (“[I]t is the habeas applicant’s burden to show that the state court
  applied Strickland to the facts of his case in an objectively unreasonable manner.”); McPherson, 125
  F.3d at 995–96 (“[I]ssues adverted to in a perfunctory manner, unaccompanied by some effort at
  developed argumentation, are deemed waived. It is not sufficient for a party to mention a possible
  argument in the most skeletal way, leaving the court to . . . put flesh on its bones.” (citation omitted)).
          228
              Doc. 65 at 98.
          229
              Id. at 97–99.
          230
              Id.
          231
              Id. at 99.
          232
              Lewis v. Jeffers, 497 U.S. 764, 780 (1990); accord Cooey v. Coyle, 289 F.3d 882, 901–02
  (6th Cir. 2002) (holding that claim that “Ohio court did not apply Ohio law correctly . . . is not
  justiciable in federal habeas proceedings”).
                                                        - 40 -
Case: 4:07-cv-00880-JG Doc #: 80 Filed: 02/23/21 41 of 42. PageID #: 23876

          Case No. 4:07-cv-00880
          GWIN, J.

  judgments susceptible to collateral attack in the federal courts.” 233

          Moreover, Ground 29 fails because the U.S. Supreme Court has never held that the

  U.S. Constitution mandates that defendants have two attorneys at a sentencing hearing.

           P.      Ground 33 Is a Mere Rewrite of Petitioner’s State-Court Brief and Is Not
                   Cognizable on Federal Habeas Review.

          In Ground 33, Petitioner copies verbatim two paragraphs from a multi-page argument

  Jackson presented to the Ohio Supreme Court. 234 In the original argument, Jackson asked

  the Ohio Supreme Court to merge certain charges and specifications and then “remand” the

  case “to permit the prosecution to elect as to which specification and underlying felony it

  wants to go forward with.” 235 Reproduced here, out of context, Jackson’s two paragraphs

  make no sense. The Court reviewing this federal habeas petition is not sitting as a supervisory

  court over a lower state court and cannot afford the relief Petitioner requests.

          Ground 33 fails because it is not a cognizable federal habeas claim. 236

           Q. Grounds 34 and 37 Argue that Cumulative Errors in Jackson’s Prosecution
              Require His Conviction to Be Reversed and His Death Penalty to Be Vacated,
              But Clearly Established Federal Law Does Not Recognize a Cumulative Error
              Claim.

          In Grounds 34 and 37, Petitioner argues that the cumulative effect of the errors at his

  trial and during his appeals has deprived him of his constitutional rights. 237 Petitioner also

  argues that, due to the errors’ cumulative effect, his “death sentence is based on a

  constitutionally flawed process.” 238


          233
                Wilson v. Corcoran, 562 U.S. 1, 16 (2010) (per curiam).
          234
                Cf. Doc. 65 at 105–06 with Doc. 48-7 Page ID 15423–15429.
          235
                Doc. 48-7 Page ID 15429.
          236
             Visciotti, 537 U.S. at 25 (“[I]t is the habeas applicant’s burden to show that the state court
  applied Strickland to the facts of his case in an objectively unreasonable manner.”).
          237
                Doc. 65 at 106, 109, 121–22.
          238
                Id. at 106.
                                                       - 41 -
Case: 4:07-cv-00880-JG Doc #: 80 Filed: 02/23/21 42 of 42. PageID #: 23877

         Case No. 4:07-cv-00880
         GWIN, J.

         Grounds 34 and 37 fail. “[T]he law of [the Sixth] Circuit is that cumulative error claims

  are not cognizable on habeas because the Supreme Court has not spoken on this issue.” 239

  IV.   Conclusion

         The Court GRANTS Jackson’s petition. The Court ISSUES a writ of habeas corpus

  under 28 U.S.C. §2254.



         IT IS SO ORDERED.


   Dated: February 23, 2021                            s/       James S. Gwin
                                                       JAMES S. GWIN
                                                       UNITED STATES DISTRICT JUDGE




         239
               Williams, 460 F.3d at 816 (citing Moore v. Parker, 425 F.3d 250, 256 (6th Cir. 2005)).
                                                       - 42 -
